DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schat et al 10,097,287 (hereinafter Schat).
Regarding claim 1, Schat discloses an automotive radar transceiver (see figs. 3, 4 and 7, col. 7, lines 38-46, col. 8, lines 44-46) that comprises: a signal generator that generates a transmit signal (105, see fig. 4, col. 4, lines 9-19, col. 7, lines 42); a modulator that derives a modulated signal from the transmit signal using at least one of phase and amplitude modulation (see figs. 3 and 4, col. 3, lines 55-67, col. 7, lines 4-23, col. 7, line 47 – col. 8, line 3); at least one receiver that mixes the transmit signal with a 
Regarding claim 10, Schat discloses a method of manufacturing a radar transceiver (see figs. 2-4, lines 55-67) that comprises: providing a signal generator to generate a transmit signal (105, see fig. 4, col. 4, lines 9-19, col. 7, lines 42); coupling the transmit signal to a modulator to derive a modulated signal using at least one of phase and amplitude modulation (see figs. 3 and 4, col. 3, lines 55-67, col. 7, lines 4-23, col. 7, line 47 – col. 8, line 3); coupling the transmit signal to a mixer in a receiver to down-convert a receive signal (in the BIST mode, the mixer 130 mixes LO signal x(t) and echo signal y’(t), wherein y’(t) is the received modulated signal, see figs. 3 and 4, col. 5, lines 33-35, col. 7, lines 4-27, col. 8, lines 4-11); implementing a built-in self-test (BIST) mode of operation by selectably injecting the modulated signal into the receive signal (in the BIST mode, the mixer 130 mixes LO signal x(t) and echo signal y’(t), wherein y’(t) is the received modulated signal, see figs. 3 and 4, col. 5, lines 33-35, col. 7, lines 4-27, col. 8, lines 4-11); and providing transmission flexibility with a switch that selectably couples one of the transmit signal and the modulated signal to a transmitter (periodically switching to change to modulate the signal and output modulated signal at 
Regarding claims 2 and 11 as applied to claims 1 and 10, Schat further discloses wherein the down-converted signal is coupled to a measurement controller that derives a reflector distance from the down-converted signal (see col. 5, lines 33-55).
Regarding claim 3 as applied to claim 2, Schat further discloses wherein the measurement controller further provides a digital baseband signal that the modulator applies to the transmit signal using said at least one of phase and amplitude modulation (see col. 4, lines 9-23, col. 5, lines 33-42).
Regarding claims 4 and 13 as applied to claims 3 and 10, Schat further discloses wherein the modulator is a phase modulator (col. 7, lines 17-23, col. 8, lines 1-3).
Regarding claims 5 and 14 as applied to claims 1 and 10, Schat further discloses wherein the signal generator frequency modulates the transmit signal to provide a chirp waveform (see col. 4, lines 38-57).
Regarding claims 6 and 15 as applied to claims 5 and 14, Schat further discloses  wherein the frequency modulation is selectably disabled during transmission of the modulated signal (switching to phase modulation (i.e., pausing/halting frequency modulation), see col. 7, lines 17-23).
	Regarding claims 7 and 16 as applied to claims 1 and 10, Schat further discloses wherein the at least one receiver is one of multiple receivers that each mix the transmit signal with a respective receive signal to produce a respective down-converted 
	Regarding claims 8 and 17 as applied to claims 1 and 10, Schat further discloses wherein the at least one transmitter is one of multiple transmitters that each drive a respective radar antenna with a respective copy of the transmit signal or the modulated signal (additional transmission channels are implemented in the RF radar system of figs. 2-4, see col. 3, lines 55-67, col. 15, lines 41-50).
	Regarding claim 9 as applied to claim 1, Schat further discloses wherein the at least one transmitter is one of multiple transmitters each having a separate modulator to derive a respective modulated signal for each of multiple radar antennas (additional transmission channels are implemented in the RF radar system of figs. 2-4, see col. 3, lines 55-67, col. 15, lines 41-50).
	Regarding claim 12 as applied to claim 11, Schat further discloses coupling a digital baseband signal from the measurement controller to the modulator to modulate the transmit signal (see col. 4, lines 9-23, col. 5, lines 33-42).
Regarding claim 18 Schat discloses a method of operating a radar transceiver (see figs. 3, 4 and 7, col. 7, lines 38-46, col. 8, lines 44-46), the method comprising: generating a transmit signal (105, see fig. 4, col. 4, lines 9-19, col. 7, lines 42), the transmit signal being coupled to a mixer in a receiver to down-convert a receive signal (130, see figs. 2-4, col. 7, lines 24-27); modulating the transmit signal using phase modulation to produce a modulated signal (see col. 7, lines 17-23, col. 7, line 64 – col. 8, line 3); injecting the modulated signal into the receive signal during a built-in self-test (BIST) (in the BIST mode, the mixer 130 mixes LO signal x(t) and echo signal y’(t), 
Regarding claim 20 as applied to claim 18, Schat further discloses transmitting the transmit signal in the frequency modulation transmission mode, the transmit signal including a chirp waveform (see col. 4, lines 38-57).
Regarding claim 21 as applied to claim 18, Schat further discloses transmitting the modulated signal in the phase modulation transmission mode (see col. 7, lines 17-23, col. 7, line 64 – col. 8, line 3).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 19, the instant invention discloses wherein said selecting includes: transmitting the transmit signal, the transmit signal including a chirp waveform; processing the down-converted receive signal to determine a distance to a reflector; if the down-converted receive signal is indicative of interference, selecting the phase modulation transmission mode; and if the down-converted receive signal is not indicative of interference, selecting the frequency modulation transmission mode. The above novel features, in combination with the other recited limitations in independent .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schrattenecker et al 10,761,186 discloses RF receiver with built-in test capabilities.
Christoffers et al 10,673,544 discloses generation of an RF test signal for testing an RF receive circuit.
Schat et al 20190242973 discloses built-in self-test for a radar unit receiver and method thereof.
Kordik et al 9,331,797 discloses RF receiver with testing capability.
Doyle 20140266865 discloses a system and method for calibration and built-in self-test of automatic radar system.
Matsumara EP 2773044 A1 discloses an electronic circuit and method of performing self-diagnosis on radar apparatus.
Scaccianoce et al EP 3343243 A1 discloses a method for generating self-test signals, corresponding circuit and apparatus.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648